The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/21 has been entered.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 4-5, the recitation “a first facet, a second facet opposite the first facet” is not understood, as first and second opposite facets have previously been recited in claim 1.
This also applies to claim 16 (with respect to claim 11).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blank et al (US 9,190,306) in view of Rice et al (US 7,927,062), Nozawa et al (US 2004/0168633) and Mullapudi et al (US 2012/0085638), all previously cited.
Blank shows a multi-axis robot, comprising: a first robotic arm 24A comprising:
a first upper arm 26A adapted to rotate about a shoulder axis (unlabeled axis of drive shaft 111 shown as a dotted line spanning Figs. 2 and 3) that extends through the first upper arm;
a first forearm 28A rotationally coupled to and above the first upper arm at an outboard end of the first upper arm; and
a first end effector 32A coupled to the first forearm at a first outer location of the first forearm, the first end effector disposed at a first height; and
a second robotic arm 24B comprising:
a second upper arm 26B adapted to rotate about the shoulder axis, the shoulder axis also extending through the second upper arm (Figs. 2-3);
a second forearm 28B rotationally coupled to the second upper arm at an outboard end of the second upper arm, wherein the second forearm is positioned below the first forearm (Fig. 5); and
a second end effector 32B coupled to the second forearm at a second outer location of the second forearm, the second end effector disposed at a second height different from the first height (Fig. 1);
wherein the first end effector of the first robotic arm extends in a first direction away from the shoulder axis, wherein the second end effector of the second robotic arm extends in a second direction away from the shoulder axis, and wherein the second 
wherein the multi-axis robot is configured and adapted to operate in a transfer chamber to exchange substrates (implicit from col. 1:25-42, col. 3:41-43 and col. 8:45-47) by:
extending the first end effector into a first chamber to pick up a first substrate and the second end effector into a second chamber to pick up a second substrate, wherein the first and second chambers are radially-aligned by being coupled to respective first and second oppositely-arranged facets of the transfer chamber (implicit from at least Figs. 1 and 4 and col. 8:40-42);
retracting and rotating the first and second arms after picking up the first and second substrates (col. 8:47-52) so that the first and second substrates are radially aligned with the second and first chambers, respectively (not explicitly disclosed, but clearly the arms can be rotated to face any desired ones of the chambers);
and, after retracting and rotating the first and second arms, placing at least one of the first or second substrates into at least one of the first or second chambers (again, not explicitly disclosed, but it is readily apparent that the robotic arms are configured to do so upon retraction and rotation).
Blank does not explicitly disclose that the robotic arms are SCARA arms, although they appear to have the general characteristics of SCARA arms and are substantially similar to applicant’s SCARA arms.
Further, as noted above, Blank shows that the first and second end effectors are coupled directly to the corresponding first and second forearms, rather than to a first 
However, Blank discloses in col. 4:36-41 that the robot arms may include interfaces that accept customer supplied end effectors. Such interfaces are believed to be substantially equivalent to applicant’s wrist members, but this cannot be determined definitively. 
Further still, Blank does not disclose performing misalignment correction within at least one the chambers, although it is noted that the controller can determine if the arms have reached their desired positions and continues to control the arms until they have.
Rice shows a similar multi-axis robot 400 (Fig. 4) having two SCARA arms (which is disclosed as an alternative to a single SCARA robotic arm), wherein each arm includes a wrist member 418a, 418b rotationally coupled to a respective outer end of forearm 408a, 408b and coupled to a respective end effector 402a, 402b, and wherein a first one of the wrist members 418b is mounted below a first one of the forearms 408a (Fig. 5, although reference numerals 408a and 408b have apparently been transposed in this figure). It is also noted that second forearm 408b is positioned below first forearm 408a, the entrance 410 to chamber 414 is a double height entrance, the SCARA arms can be driven independently or as a unit (col. 4, 44-54), and the end effectors can reach into the processing chamber without requiring the wrist joint to enter the chamber, thus reducing the potential for contamination (col. 4:20-34).

It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Blank by constructing each robotic arm as a SCARA arm (if they are not already SCARA arms) with a distinct wrist member 
It also would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Blank by performing misalignment correction within at least one of the chambers as part of the substrate exchange operation, as taught by Nozawa, to ensure positional accuracy of a substrate within the chamber and thus provide consistent processing times.
Blank, Rice and the aforementioned Fig. 13 embodiment of Nozawa all disclose that the robotic arms are used in a substrate processing system with processing chambers arranged about a central transfer chamber, with load locks used to bring substrates between atmospheric and low pressure conditions. This is consistent with the claimed limitations of an electronic device processing system having a mainframe housing having a transfer chamber, a process chamber coupled to a first facet of the housing, and a load lock coupled to another facet of the chamber at a location generally opposed from the first facet.
Further, Rice in particular discloses that the robot may be used to transfer substrates between processing chambers or between a load lock chamber (not shown) and a processing chamber (col. 3:58-62). 

Mullapudi shows a similar processing system comprising a transfer chamber 16 having opposite first and second facets and opposite third and fourth facets, wherein processing chambers 12, 14 are connected to the first and third facets and multi-position load locks 20, 21 are connected to the second and fourth facets, and wherein the processing chambers include respective carousel assemblies 30, 36.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have additionally modified the apparatus of Blank by providing the transfer chamber in which the robot was adapted to operate with a carousel assembly at (at least) the first facet and a multi-position load lock at (at least) the second facet, as taught by Mullapudi, to provide batch processing of the wafers and thus higher throughput.
Re claim 2, as noted above, Mullapudi shows and suggests the obviousness of a third facet, a fourth facet opposite the third facet, a second carousel assembly coupled to the third facet, and a second load lock coupled to the fourth facet, wherein the first load lock is a multi-position load lock, and wherein the multi-axis robot is adapted to exchange substrates from both the first carousel assembly and the second carousel assembly.

Rice further shows the processing chamber 414 to have a double height entrance 410, a first movable lift body (lift pins 502a-c), and a lift assembly (unlabeled structure on which lift pins are mounted for vertical movement as indicated by the double-headed arrow in Fig. 5) coupled to the first movable lift body.  
It would have been obvious for one of ordinary skill in the art to have further modified the apparatus of Blank by providing at least the first multi-position load lock with a double height entrance, a moveable lift body, and a lift assembly coupled to the moveable lift body, as suggested by Rice, to enable a faster transfer of substrates. Note that while Rice shows the transfer chamber rather than the load lock chamber to have such features, one of ordinary skill would recognize that the advantages of such features would apply to the load lock(s) as well, especially since the claims merely require the robot to be adapted to operate in a transfer chamber having such features.
Re claims 3-5, the arms of Blank as modified can independently rotate, retract and extend, and are clearly capable of operating to perform the functionally recited claim limitations of picking and placing substrates to and from the carousel assemblies and the load locks. To meet the limitations of an apparatus claim, a reference need only show the positively recited structural limitations and be capable of performing any functional recitations. The arms of Nozawa are similarly capable.

Re claim 8, Blank shows that, when oriented for a rotational move of the multiaxis robot (e.g., Fig. 4), free ends of the end effectors extend in opposite directions. When modified in the above-noted manner so as to include wrist members, the first end effector would obviously overlie the second wrist member and the second end effector would obviously lie under the first wrist member, as shown in Fig. 5 of Rice.
Re claims 9 and 10, Blank as modified shows that, at a first time, the first and second upper arms when in respective first and second extended positions from the shoulder axis lie on opposite first and second plan view sides of the co-parallel lines of action, and the end effectors can extend in the opposite directions away from the shoulder axis along the co-parallel lines of action at the first time such that the first and second end effectors are capable of respectively extending a distance from the shoulder axis “sufficient to extend through a double height entrance of a process chamber and a double height entrance of a multi-position load lock”, as broadly and functionally claimed, without extending the corresponding first and second wrist members therethrough (see Figs. 4-7 and col. 8:1-7 and 38-53). Note the description in the “Background” section (col. 1) of processing chambers and load locks arranged around a central hub. While Blank does not explicitly disclose a “double height entrance” to these chambers or a “multi-position” load lock, it is noted that these recitations have no specific structural limitations associated therewith, and even if they did, the limitation itself is merely a recitation of an intended use of the robot to perform a function. The per se, and does not include process and load lock chambers, much less any structural limitations thereof. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
More specifically, Blank discloses that both arms may be moved at the same time or different times, and that both arms can move in opposite directions (col. 8:5-7 and 40-42). Thus, even though Figs. 5-7 may only show one arm extended, it is clear from the written description that the other arm may be extended at the same time in the opposite direction. It is noted that only the upper arms 26A-B are directly driven by the shafts 110-112 (col. 4:42-46 and 57-61, col. 5:6-21). The other arm portions 28A-B and the end effectors 32A-B are driven via a system of pulleys and belts at certain ratios and directions in response to the movement of the upper arms, as described in col. 5:26 to col. 7:36. Further, a common motor that drives both upper arms simultaneously may be utilized in conjunction with either or both of the motors which drive each upper arm individually to effect various movements of the arms (col. 2:29-36, col. 7:37-53). In the sequence of Figs. 4-7, the common motor and the motor for first upper arm 26A are driven in the same direction to cause the first arm to extend, while the motor for second upper arm 26B is driven in the opposite direction an amount equal to the rotation of the common motor so that even though upper arm 26B rotates relative to the shoulder axis, the arm itself remains in a retracted position. However, if the second arm motor was instead rotated in the same manner as the first arm motor (or if 
Insofar as claims 11-15, 19 and 20 contain substantially the same limitations as claims 1 and 6-10 but in a slightly broader manner, no further analysis thereof is deemed necessary.
Claims 16-18 are treated in the same manner as claims 2-5 above.

Applicant's arguments filed 5/26/21 have been fully considered but they are not persuasive. Applicant argues that Mullapudi does not describe using a dual arm robot to simultaneously access the chambers arranged on opposite facets of its transfer chamber, and that none of Blank, Rice or Sakaue (note: as the Sakaue reference is no longer being applied, any specific argument against that reference is deemed moot) teach that the dual arm robots thereof can be used in the transfer chamber of Mullapudi, alleging that the examiner is relying on impermissible hindsight. This is not persuasive. Any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Mullapudi is only used to show that the specific claimed arrangement of load locks and carousel assemblies on particular facets of a central transfer chamber is well known in the art. It is not critical what type of robot arm accesses such chambers, and .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/James Keenan/
Primary Examiner
Art Unit 3652

7/07/21